Representing Management Exclusively ip Warknlace Taw and Related T itieatinn

  

Jackson Lewis P.C. ALBANY, NY GREENVIL!

" ( | 44 South Broadway | ALBUQUERQUE. XM Hakrron |] USDC SDNY
aC ; eS yn ew Ss : ATLANTA, GA HONOLUL
14th Floor z -

J ® AUSTIN, TX xousron, |} DOCUMENT

White Plains, New York 10601

£61944 p72.e000 BALTIMORE, MD INDIANAP( ELECTRONICALLY FILED

 

BIRMINGHAM, AL JACKSONV
Fax 914 946-1216 STON, M <ANSAS Cl
jcksonlowiecom | cucaco.n ——_tasvecas ff DOC Me
www.jacksonlewis.com CHICAGO, AS VEGAS
CINCINNATI, OH concisLa |} DATE FILED: 11/20/2019
——————
CLEVELAND, OH LOS ANGE] nee
DALLAS, TX MADISON,
DAYTON, OH MEMPHIS, TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, FL PORTSMOUTH, NH WHITE PLAINS, NY
DETROIT, MI MILWAUKEE, WI PROVIDENCE, RI
GRAND RAPIDS, MI MINNEAPOLIS, MN
DIRECT DIAL: (914) 872-6893 “through an affiliation with Jackson Lewis P.C., a Law Corporation
EMAIL ADDRESS: REBECCA.MCCLOSKEY@|ACKSONLEWIS.COM
November 20, 2019

VIA ECF & VIA Torres NYSDCHAMBERS@nysd.uscourts.gov

The Honorable Analisa Torres

United States District Judge

United States District Court, Southern District of New York
500 Pearl Street

New York, New York 10007
Re: James Murphy v. Twenty Ones
Incorporated
Case No. 19-cv-09174 (AT)

Dear Judge Torres:

This firm represents Defendant, Twenty Ones Incorporated, and was recently
retained in the above-referenced matter. This letter is written pursuant to Rule 1(C) of Your
Honor’s Individual Practice Rules, to request an extension of the deadline for Defendant to answer,
move or otherwise respond to the Complaint from November 22, 2019 through and including
December 23, 2019 and the adjournment of Initial Conference presently scheduled for December
4, 2019.

Plaintiff's counsel consents to these requests. These requests are being made as
the parties have engaged in productive settlement discussions and would like more time to resolve
this matter without further intervention from this court. This is Defendant’s second request for an
extension of its deadline to answer the Complaint. No other deadlines have been scheduled in this
case.

Thank you for your consideration of this request.

GRANTED in part, DENIED in part. By

November 27, 2019, Defendant shall Respectfully submitted,
answer or otherwise respond to the
complaint. The request to adjourn the JACKSON LEWIS P.C.

initial pretrial conference is DENIED.

SO ORDERED. By: /s/ Rebecca M. McCloskey

Rebecca M, McCloskey
Dated: November 20, 2019

New York, New York

On-

ANALISA TORRES
United States District Judge

 
